Citation Nr: 0426929	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the feet.

2.  Entitlement to service connection for a skin condition of 
the feet and hands, as secondary to exposure to the herbicide 
Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant, spouse, sister, and son


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.  
He had service in the Republic of Vietnam from June 1969 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that no new 
and material evidence had been submitted to reopen a claim 
for a skin disorder of the feet.  

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO in July 2001.  A transcript of that hearing 
is in the claims file.

Subsequently the Board in December 2002 reopened the claim of 
service connection for a skin disorder of the feet.  The 
Board undertook additional development of the issues of 
entitlement to service connection for a skin condition of the 
feet, and entitlement to service connection for a skin 
condition of the feet and hands, as secondary to exposure to 
the herbicide, Agent Orange.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

In light of the Federal Circuit Court's decision and other 
policy considerations, the Department of Veterans Affairs 
(VA) determined that VBA would resume all development 
functions.  As a result the Board remanded this case in 
September 2003 for the RO to review and readjudicate the 
issues considering the additional evidence which was 
developed by the Board.

The case has now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  No competent evidence has been presented to show that the 
veteran has any current skin disability of the feet or the 
hands that was incurred in or aggravated by service, or was 
due to exposure to Agent Orange.


CONCLUSION OF LAW

The veteran's skin disorders of the hands and the feet were 
not incurred in or aggravated by service, to include as 
secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1131, 1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
April 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the April 2001 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the April 2004 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the April 2001 notice letter was non-
prejudicial error. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and personnel records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  


Relevant Regulations.  Under applicable criteria, service 
connection will be granted if it is shown that a appellant 
has a disability resulting from an injury or disease incurred 
in, or aggravated by, active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  3.303(d).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (as amended).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2003).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii) (2003).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail. The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Background.  As an initial matter, the Board notes that the 
service medical records failed to reveal any complaints, 
treatment, or diagnosis of a chronic skin disorder of the 
hands or the feet.  The veteran was seen in November 1969 for 
a splotchy rash over the left face and sideburn area.  The 
impression was dermatitis, unknown etiology.  He was also 
seen in April 1970 for a skin condition of the right arm.  
The condition resolved without any treatment.  The induction 
and separation examinations are silent as to any chronic skin 
disorder of the hands or feet.

In November 1976 the veteran claimed service connection for 
"jungle rot" 

In December 1976 the RO received a private medical statement 
from Cyril L. Bloom, M.D., who noted that the veteran was 
treated, "on 10/16/73 and 10/23/73," at his office for 
severe mycotic infection involving both feet.

By rating action in January 1977 service connection was 
denied for a skin disorder described as a mycotic infection 
of both feet.  In making that determination the RO noted 
there was no evidence in service of jungle rot or of a skin 
condition prior to October 1973.  

The veteran was notified by letter in February 1977 of the 
rating action, but he did not appeal the decision.  

In September 1997, the veteran filed a claimed for service 
connection for a skin disorder of the hands and feet.  

By rating action in January 1998, the RO found that no new 
and material evidence had been submitted to reopen the claim 
for a skin disorder of the feet.  In addition service 
connection was denied for a skin disorder of the hands.  

In a September 1999 VA examination, the examiner noted that 
the veteran reported an unusually long period of service in 
Vietnam of 18 months.  The veteran reported that the last 
portion of his tour was during the monsoon season and, "he 
was buried in mud and water up to his knees for a great deal 
of that three month period."  After service he came home and 
found that his feet, ankles, and hands broke out.  For a 
period of time after his return to the States he could not 
wear shoes because of all the swelling and rash.  He reported 
receiving treatment at the Wilkes-Barre VAMC though he 
reported that some of the records did not appear to be 
available.  He had flare-ups of the hands and feet about 
three times a year lasting for several months.  He has been 
treated in the dermatology section of the VAMC, and was 
diagnosed with onychomycosis and tinea pedis with an id type 
reaction on the palms.  Therapy only helped minimally and the 
eruptions were worse during the warm months.  The diagnosis 
was onychomycosis pedis with tinea pedis and tinea palmaris, 
moderately disfiguring, symptomatic.

In a July 2001 hearing, the veteran, his spouse, sister, and 
son testified.  The veteran testified that within a year of 
separation from service, significant medical records were 
submitted to the Wilkes-Barre VAMC in support of his claim.  
"However, somehow they got misplaced, lost, and it's been a 
problem from that time until this for the, the veteran to 
develop his claim."  He reported being admitted and treated 
for 4 days by three doctors at the Wilkes-Barre VAMC for his 
skin disorder.  They did not know what the skin disorder was, 
but said it was not Agent Orange.  At the time his feet were 
blistering and bleeding with pus.  It also spread to his 
hands.   He testified to being in Vietnam for 18 months.  He 
did not have skin problems while in Vietnam, or in service.  
He began having problems in August 1970.  At that time he did 
not seek treatment privately but went directly to the Wilkes-
Barre VAMC.  He reported receiving treatment from a Dr. Bloom 
in 1976.  This physician was deceased and his records were no 
longer available.  He also had been treated recently by a Dr. 
Bushka.  

In an August 2001 VA examination, the veteran reported 
developing a rash on his feet in 1970 shortly after discharge 
from the Marines.  The rash was pruritic and extended up the 
ankles and occasionally spread to his hands.  He had intense 
itching at times, numbness, burning, oozing, and bleeding.  
The rash made his feet cramp and he was unable to wear boots 
or to walk.  When his hands were affected he had an inability 
to grasp or write, and it affected his ability to drive.

The examiner noted an eczematous eruption over the soles and 
dorsa of his feet, extending about halfway up the legs.  
There was fresh excoriatory activity, linear scratch marks 
with hemorrhagic crusts, fissuring, oozing, tenderness, and 
bleeding.  A similar but less marked eruption of the hands 
was noted.  The diagnosis was nonspecific eczema of the hands 
and feet, strongly symptomatic, tender, and moderately 
disfiguring.

In a December 2002 decision the Board reopened the claim for 
service connection for a skin disorder of the feet.  In 
addition, the Board undertook additional development of the 
issues of entitlement to service connection for a skin 
condition of the feet, and entitlement to service connection 
for a skin condition of the feet and hands, as secondary to 
exposure to the herbicide Agent Orange.

Subsequently, in September 2003, the Board remanded this case 
for the RO to review and readjudicate the issues considering 
additional evidence developed by the Board.

In a March 2004 VA examination, the examiner summarized the 
veteran's medical history as follows:

1968-69: The scanty military medical records for the 
veteran did not show any treatment of the hands and feet 
on active duty.  The only skin treatment was of a 
temporary shaving rash on the face.  

1970: The veteran reported that he began having rash 
problems on the feet.  There were no medical records for 
this period.  The veteran did not claim that he had any 
hand or foot rashes while on active duty.  

1985-86:  The veteran was seen in the Dermatology 
Clinic, Wilkes-Barre VAMC complaining of a rash on the 
feet.  The initial diagnosis was dermatophytosis vs. 
eczema of the plantar skin.  There was a lack of 
response to oral and topical antifungal agents and the 
diagnosis was chronic eczema with complicating 
cellulitis requiring oral antibiotics.  The veteran was 
lost to follow up.

1997-98:  The veteran was again seen in the Dermatology 
Clinic, Wilkes-Barre VAMC with the same diagnosis of 
dermatophytosis vs. [dyshidrotic] eczema, sometimes 
called pompholyx.  He had the same blistering eczema on 
the palms (hands).  Thick toenails, not clinically 
characteristic of onychomycosis (fungal), were noted.  
There was no response to fungal treatment and he was 
treated primarily for [dyshidrotic] eczema which was an 
intrinsic eczema of unknown etiology.  The veteran was 
lost to follow up.

2000:  The veteran was seen by a private dermatologist 
who listed the same diagnosis, dermatophytosis vs. 
eczema of the palms and soles.  A skin biopsy was 
performed.  The clinical notes suggested 
dermatophytosis.  (The VA examiner indicated that the 
veteran verbalized that the private examiner speculated 
that he might have "some sort of tropical" 
dermatophytosis.)  He was prescribed oral and topical 
antifungals.  The veteran was lost to follow up.

2000-2004:  The veteran was again seen in the 
Dermatology Clinic, Wilkes-Barre VAMC and followed 
fairly regularly.  The examiner diagnosed typical 
dyshidrotic eczema of the palms and soles.  He had 
episodic flare-ups sometime complicated by cellulites.  

The examiner noted that he had been asked to provide the 
following opinions.

a.  Provide an opinion as to the date of onset and the 
etiology of the veteran's skin disorder of the hands and 
feet.  While the veteran alleged the problems began in 1970, 
the examiner noted that:

I have no evidence for that claim.  There 
is no known etiology for dyshidrotic 
eczema of the hands and feet.

 b.  Provide an opinion as to whether there is a 50-50 chance 
that this skin disorder was related to active service.  The 
examiner noted that:

There is no such evidence.  The patient 
has stated that the rashes began AFTER 
discharge from military service.

c.  Provide an opinion as to the relationship to Agent 
Orange.  The examiner noted that:

There are only two skin conditions that 
have recognized as related to AO: (1) 
porphyria cutanea Tarda; and (2) 
Chloracne.  Dyshidrotic eczema has not 
been declared related to Agent Orange.

The medical evidence of record includes: 

Private treatment records and extensive VA treatment and 
hospitalization records for the veteran's skin disorders as 
well as for longstanding alcohol and marihuana abuse, 
depression, and PTSD.  There are no records of VA treatment 
prior to 1976.

In January 2004, extensive Social Security Administration 
(SSA) records were received.  These included a determination 
that the veteran was disabled due to substance dependence, 
alcohol and marihuana, PTSD with secondary depression, 
internal hemorrhoids, thrombosis, external hemorrhoids, 
subcutaneous mass above xypoid, and lipoma, right thigh.  The 
veteran's skin disorder of the hands and feet was not listed 
as a disabling disorder.


Analysis.  There is no evidence that the veteran has ever 
been diagnosed with a skin disorder such as chloracne which 
may be presumed to have been due to exposure to herbicides.  
After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for a skin 
disorder of the hands and feet.  The service medical records 
reflect that a skin disorder was not noted when he was 
examined prior to his release from service in June 1970.  The 
records subsequent to active service reveal a skin disorder 
which has been diagnosed as dyshidrotic eczema, but the date 
it first occurred is not established.  The medical records on 
file do not show when this disorder began or contain any 
nexus opinions relating any skin disorder to service.  There 
was no mention of any skin disorder until the 1976 note from 
Dr. Bloom, noting treatment in October 1973 for a severe 
mycotic infection of the feet.  Since the veteran was seen 
for skin problems during service, he may invoke the 
possibility of a showing of continuity of symptomatology 
under 38 C.F.R. § 3.303(b) ("where the condition noted during 
service (or in the presumption period) is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned . . . [,] then a showing of 
continuity after discharge is required to support the 
claim").  However, because it does not necessarily follow 
that there is a relationship between the veteran's current 
skin disability and any continuity of symptomatology 
demonstrated, medical evidence is required to demonstrate 
such a relationship unless such a relationship is one as to 
which a lay person's observation is competent.  Savage, 10 
Vet. App. at 497.  The connection to service of the veteran's 
present skin condition is a relationship that requires a 
medical opinion, and such an opinion is lacking in the 
present record. 

The veteran also argues, in effect, that he has a skin 
disability of the hands and feet that is specifically related 
to his exposure to Agent Orange while in Vietnam.  Such a 
conclusion cannot be made in this case.  The only evidence 
supporting the veteran's claim consists of his statements.  
In contrast, there is no clinical evidence that the veteran 
has a skin disability that is related to exposure to Agent 
Orange, or that his current skin disorder was directly 
related to his period of service.   The only medical opinion 
of record which addresses the issue is that of the March 2004 
VA examiner.  The Board notes that this physician is familiar 
with the veteran's skin condition.  The records reveal that 
he treated the veteran since at least August 1996.  In 
addition he has examined the veteran in September 1999, 
August 2001, and March 2004.  He in essence opined that there 
was no evidence for the veteran's claims.  The only diagnosis 
for the veteran's condition was dyshidrotic eczema which was 
not related to Agent Orange exposure, and in addition there 
was no evidence suggesting that the skin disorder began 
during service, or in 1970 within the first year after 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran claim 
for entitlement to service connection for a skin disorder, 
including based on exposure to herbicides. 


ORDER

Entitlement to service connection for a skin condition of the 
feet is denied.

Entitlement to service connection for a skin condition of the 
feet and hands as secondary to exposure to the herbicide 
Agent Orange is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



